Order entered February 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00870-CV

  BLACKSTONE MEDICAL, INC. D/B/A ORTHOFIX SPINAL IMPLANTS, Appellant

                                               V.

                          PHOENIX SURGICALS, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-00902-D

                                           ORDER
       We GRANT appellant’s February 21, 2014 unopposed motion for an extension of time to

file its reply/cross-appellee’s brief. Appellant shall file its reply/cross-appellee’s brief on or

before March 14, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE